FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                             June 13, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 16-1504
                                                 (D.C. No. 1:08-CR-00207-MSK-1)
TYRONE PARKER,                                               (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

      Tyrone Parker appeals his sentence for violating the conditions of his

supervised release, arguing 20 months in prison is substantively unreasonable.

      Mr. Parker admitted to 13 supervised release violations in a 15-month

period—10 violations for possession and use of controlled substances, one for 16

failures to submit to urinalysis testing, one for 8 absences from drug abuse

counseling, and one for a resisting arrest conviction. His criminal history includes

4 felonies and 8 misdemeanors. The advisory Guidelines range was 8 to 14 months.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
       Based on the factors in 18 U.S.C. § 3553(a) that apply under § 3583(e) to

sentencing for supervised release violations, especially Mr. Parker’s multiple

violations and criminal history, the district court imposed a 20-month sentence.

       On appeal, Mr. Parker argues the district court unreasonably diminished his

positive conduct during supervised release and skewed the balancing of the statutory

sentencing factors. The court, however, took “into account the history and

characteristics of the defendant,” said that his violations and criminal history were

“not compensated for by [his] good efforts,” and acknowledged the “good things” but

said they did not “wipe out the bad things.” ROA Vol. III at 91-92.

       We do not “examine the weight a district court assigns to various § 3553(a)

factors, and its ultimate assessment of the balance between them, as a legal

conclusion to be reviewed de novo.” United States v. Smart, 518 F.3d 800, 808 (10th

Cir. 2008). Instead, we review for abuse of discretion. United States v. Ruby, 706

F.3d 1221, 1225 (10th Cir. 2013) (recognizing “abuse of discretion” as the standard

of review for a reasonableness challenge to a sentence for violation of supervised

release).

       Based on our consideration of the parties’ arguments, the applicable law, and the

record, including the transcript of the supervised release hearing at which Mr. Parker was

sentenced, we cannot say the district court abused its discretion. It was not “arbitrary,

capricious, whimsical, or manifestly unreasonable when it weighed the permissible

§ 3553(a) factors.” United States v. Sanchez-Leon, 764 F.3d 1248, 1267 (10th Cir. 2014)

(quotations omitted).

                                            -2-
      Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we

affirm the sentence imposed by the district court.


                                           ENTERED FOR THE COURT



                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                         -3-